Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining announces normal course issuer bid JAG - TSX/NYSE Arca CONCORD, NH, Nov. 10 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) announced today that it has received approval from the Toronto Stock Exchange ("TSX") for a notice filed by Jaguar of its intention to make a normal course issuer bid to purchase up to the lesser of 3,119,114 common shares, being 5% of the issued and outstanding common shares of Jaguar, and the number of common shares equal to a maximum aggregate purchase price of Cdn.$7,000,000. Jaguar currently has 63,982,281 common shares outstanding. Subject to the Company's ability to make "block" purchases through the facilities of the TSX, the maximum number of shares that Jaguar may purchase on any trading day shall be the lesser of the number that is permitted under the TSX rules or under applicable U.S. securities laws. Under the TSX rules, Jaguar may purchase up to 126,839 shares during any trading day on or before March 31, 2009 and 63,419 shares during any trading day thereafter. Under applicable U.S. securities laws, the aggregate number of shares that Jaguar may purchase during any trading day may not exceed 25% of the average daily trading volume of the shares on the TSX for the four calendar weeks preceding the week in which the purchase is made, excluding any block purchases made by the Company during the applicable four week period. The normal course issuer bid will commence on November 13, 2008 and will terminate on November 12, 2009, or on such earlier date as the Company may complete its purchases under the bid. The common shares will be acquired through the facilities of the TSX and the purchase and payment for the shares will be made by Jaguar in accordance with the requirements of the TSX and all other applicable laws. The price paid by Jaguar for any common shares acquired by it will be the market price of the shares at the time of acquisition. All shares acquired by Jaguar under this bid will be cancelled. In the past 12 months, Jaguar has repurchased an aggregate of 643,700 common shares at a weighted average price of Cdn.$9.98. This is the third normal course issuer bid undertaken by the Company.
